Exhibit 10.6

CARDINAL HEALTH, INC.

DIRECTORS’ RESTRICTED SHARE UNITS AGREEMENT

UNDER THE

2007 NONEMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN

This Restricted Share Units Agreement (the “Agreement”) is entered into in
Franklin County, Ohio. On [date of grant] (the “Grant Date”), Cardinal Health,
Inc., an Ohio corporation (the “Company”), has awarded to [Director name]
(“Awardee”), [# of Shares] Restricted Share Units (the “Restricted Share Units”
or “Award”), representing an unfunded unsecured promise of the Company to
deliver common shares, without par value, of the Company (the “Shares”) to
Awardee as set forth herein. The Restricted Share Units have been granted
pursuant to the Cardinal Health, Inc. 2007 Nonemployee Directors Equity
Incentive Plan, as amended (the “Plan”), and are subject to all provisions of
the Plan, which are incorporated herein by reference, and are subject to the
following provisions of this Agreement. Capitalized terms used in this Agreement
which are not specifically defined have the meanings ascribed to such terms in
the Plan.

1. Vesting of Restricted Share Units. The Restricted Share Units vest on the
first anniversary of the Grant Date, except that if the [year] Annual Meeting of
Shareholders is prior to the first anniversary of the Grant Date, then the
Restricted Share Units will vest on the date of the [year] Annual Meeting of
Shareholders (in either event, the “Vesting Date”), subject to the provisions of
this Agreement, including those relating to Awardee’s continued service on the
Company’s Board of Directors (the “Board”). In the event of a Change of Control,
the Restricted Share Units vest in full, unless (a) Awardee is asked to continue
to serve on the Board or to serve as a member of the board of directors of the
Company’s successor in the Change of Control or another entity that is
affiliated with the Company or its successor; and (b) a Replacement Award is
offered to Awardee in accordance with Section 7(c) of the Plan.

2. Transferability. The Restricted Share Units are not transferable.

3. Termination of Service on the Board. If Awardee ceases to be a member of the
Board prior to the vesting of the Restricted Share Units for any reason other
than Awardee’s death, all of the then unvested Restricted Share Units shall be
forfeited by Awardee immediately after Awardee ceases to be a member of the
Board. If Awardee ceases to be a member of the Board prior to the vesting of the
Restricted Share Units by reason of Awardee’s death, then such Restricted Share
Units vest in full and are not forfeited.

4. Special Forfeiture and Repayment Rules. This Agreement contains special
forfeiture and repayment rules intended to encourage conduct that protects the
legitimate business assets of the Company and its subsidiaries (collectively,
the “Cardinal Group”) and discourage conduct that threatens or harms those
assets. The Company does not intend to have the benefits of this Agreement
reward or subsidize conduct detrimental to the Company, and therefore will
require the forfeiture of the benefits offered under this Agreement and the
repayment of gains obtained from this Agreement, according to the rules
specified below. Activities that trigger the forfeiture and repayment rules are
divided into two categories: Misconduct and Competitor Conduct.

(a) Misconduct. During service on the Board and for three years after Awardee’s
termination of service on the Board for any reason, Awardee agrees not to engage
in Misconduct. If Awardee engages in Misconduct during service on the Board or
within three years after Awardee’s termination of service on the Board for any
reason, then



--------------------------------------------------------------------------------

(i) Awardee immediately forfeits the Restricted Share Units that have not yet
vested or that vested at any time within three years prior to the Misconduct and
have not yet been paid pursuant to Paragraph 5 hereof, and those forfeited
Restricted Share Units automatically terminate, and

(ii) Awardee shall, within 30 days following written notice from the Company,
pay to the Company in cash an amount equal to (A) the gross gain to Awardee
resulting from the payment of Restricted Share Units pursuant to Paragraph 5
hereof that had vested at any time within three years prior to the date the
Misconduct first occurred (as determined by the Committee) less (B) $1.00. The
gross gain is the market value of the Shares represented by the Restricted Share
Units on the date of receipt.

As used in this Agreement, “Misconduct” means

(A) disclosing or using any of the Cardinal Group’s confidential information (as
defined by the applicable Cardinal Group policies and agreements) without proper
authorization from the Cardinal Group or in any capacity other than as necessary
for the performance of Awardee’s duties as a Director of the Company;

(B) violation of applicable Cardinal Group policies, including but not limited
to conduct which would constitute a breach of any representation or certificate
of compliance signed by Awardee;

(C) fraud, gross negligence or willful misconduct by Awardee, including but not
limited to fraud, gross negligence or willful misconduct causing or contributing
to a material error resulting in a restatement of the financial statements of
any member of the Cardinal Group;

(D) directly or indirectly soliciting or recruiting for employment or contract
work on behalf of a person or entity other than a member of the Cardinal Group,
any person who is an employee, representative, officer or director in the
Cardinal Group or who held one or more of those positions at any time within the
12 months prior to Awardee’s termination of service on the Board;

(E) directly or indirectly inducing, encouraging or causing an employee of the
Cardinal Group to terminate his/her employment or a contract worker to terminate
his/her contract with a member of the Cardinal Group;

(F) any action by Awardee and/or his or her representatives that either does or
could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Cardinal Group and any of its customers, prospective
customers, vendors, suppliers and/or employees known to Awardee; and

(G) breaching any provision of any agreement with a member of the Cardinal
Group.

(b) Competitor Conduct. If Awardee chooses to engage in Competitor Conduct
during service on the Board or within one year after Awardee’s termination of
service on the Board for any reason, then

(i) Awardee immediately forfeits the Restricted Share Units that have not yet
vested or that vested at any time within one year prior to the Competitor
Conduct and have not yet been paid pursuant to Paragraph 5 hereof, and those
forfeited Restricted Share Units automatically terminate, and

 

-2-



--------------------------------------------------------------------------------

(ii) Awardee shall, within 30 days following written notice from the Company,
pay to the Company in cash an amount equal to (A) the gross gain to Awardee
resulting from the payment of Restricted Share Units pursuant to Paragraph 5
hereof that had vested at any time since the earlier of one year prior to the
date the Competitor Conduct first occurred (as determined by the Committee) or
one year prior to Awardee’s termination of service on the Board, if applicable,
less (B) $1.00. The gross gain is the market value of the Shares represented by
the Restricted Share Units on the date of receipt.

As used in this Agreement, “Competitor Conduct” means accepting employment with,
or directly or indirectly providing services to, a Competitor in the United
States. A “Competitor” means any person or business that competes with the
products or services provided by a member of the Cardinal Group or about which
Awardee obtained confidential information (as defined by the applicable Cardinal
Group policies or agreements). For purposes of this Agreement, the nature and
extent of Awardee’s activities, if any, disclosed to and reviewed by the Audit
or Nominating and Governance Committees of the Board (each, a “Specified
Committee”) prior to the date of Awardee’s termination of service on the Board
will not be deemed to be Competitor Conduct unless specified to the contrary by
the Specified Committee in a written notice given to Awardee within 90 days
after the Specified Committee is notified in writing of such activities.

(c) General.

(i) Nothing in this Paragraph 4 constitutes or is to be construed as a
“noncompete” covenant or other restraint on employment or trade. The execution
of this Agreement is voluntary. Awardee is free to choose to comply with the
terms of this Agreement and receive the benefits offered or else reject this
Agreement with no adverse consequences to Awardee’s service on the Board.

(ii) Awardee agrees to provide the Company with at least 10 days written notice
prior to accepting employment with or providing services to a Competitor within
one year after Awardee’s termination of service on the Board.

(iii) Awardee acknowledges receiving sufficient consideration for the
requirements of this Paragraph 4, including Awardee’s receipt of the Restricted
Share Units. Awardee further acknowledges that the Company would not provide the
Restricted Share Units to Awardee without Awardee’s promise to abide by the
terms of this Paragraph 4. The parties also acknowledge that the provisions
contained in this Paragraph 4 are ancillary to, or part of, an otherwise
enforceable agreement at the time this Agreement is made.

(iv) Awardee may be released from the obligations of this Paragraph 4 if and
only if the Committee determines, in writing and in the Committee’s sole
discretion, that a release is in the best interests of the Company.

5. Payment.

(a) General. Subject to the provisions of Paragraph 4 of this Agreement and
Paragraphs 5(b), (c) and (d) below, Awardee is entitled to receive from the
Company (without any payment on behalf of Awardee) the Shares represented by the
Restricted Share Units on the Vesting Date.

 

-3-



--------------------------------------------------------------------------------

(b) Death. To the extent that Restricted Share Units are vested on the date of
Awardee’s death, Awardee is entitled to receive the corresponding Shares from
the Company on the date of death.

(c) Change of Control. To the extent that Restricted Share Units are vested on
the date of a Change of Control, Awardee is entitled to receive the
corresponding Shares from the Company on the date of the Change of Control;
provided, however, that if the Change of Control would not qualify as a
permissible date of distribution under Section 409A(a)(2)(A) of the Code, and
the regulations thereunder, and where Section 409A of the Code applies to such
distribution, Awardee is entitled to receive the corresponding Shares from the
Company on the date that would have otherwise applied pursuant to Paragraphs
5(a) or (b).

(d) Elections to Defer Receipt. Elections to defer receipt of the Shares beyond
the date of payment provided herein may be permitted in the discretion of the
Committee pursuant to procedures established by the Committee in compliance with
the requirements of Section 409A of the Code.

6. Dividend Equivalents. Awardee is not entitled to receive cash dividends on
the Restricted Share Units, but will receive a dividend equivalent payment from
the Company in an amount equal to the dividends that would have been paid on
each Share paid under this Agreement if it had been outstanding between the
Grant Date and the payment date of the Shares represented by the Restricted
Share Units (i.e., based on the record date for cash dividends). Subject to an
election to defer receipt as permitted under Paragraph 5(d), the Company shall
pay dividend equivalent payments in cash on the payment date of the Shares
represented by the Restricted Share Units.

7. Holding Period Requirement. As a condition to receipt of the Restricted Share
Units, Awardee hereby agrees to hold, until the first anniversary of the Vesting
Date (or, if earlier, the date Awardee ceases to be a member of the Board), the
After-Tax Net Profit in Shares issued pursuant to payment of such units.
“After-Tax Net Profit” means the total dollar value of the Shares that Awardee
receives at payment, minus the amount of all applicable federal, state, local or
foreign income or other taxes that are expected to be incurred in connection
with the vesting of the Award, determined based upon the highest applicable
marginal rate for each such tax. This paragraph 7 will not apply on or after the
date of a Change of Control.

8. Right of Set-Off. By accepting these Restricted Share Units, Awardee consents
to a deduction from, and set-off against, any amounts owed to Awardee that are
not treated as “non-qualified deferred compensation” under Section 409A of the
U.S. Internal Revenue Code of 1986, as amended, by any member of the Cardinal
Group from time to time (including, but not limited to, amounts owed to Awardee
as Director annual retainer fees, meeting fees or other fringe benefits) to the
extent of the amounts owed to the Company by Awardee under this Agreement.

9. No Shareholder Rights. Awardee has no rights of a shareholder with respect to
the Restricted Share Units, including no right to vote the Shares represented by
the Restricted Share Units until such Shares vest and are paid to Awardee.

10. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement is governed by the laws of the State of Ohio, without regard to
principles of conflicts of law, except to the extent superseded by the laws of
the United States of America. The parties agree and acknowledge that the laws of
the State of Ohio bear a substantial relationship to the parties and/or this
Agreement and that the Restricted Share Units and benefits granted herein would
not be granted without the governance of the Agreement by the laws of the State
of Ohio. In addition, all legal actions or proceedings relating to this
Agreement must be brought exclusively in state or federal courts located in
Franklin County, Ohio, and the parties executing this Agreement hereby consent

 

-4-



--------------------------------------------------------------------------------

to the personal jurisdiction of such courts. Awardee acknowledges that the
covenants contained in Paragraph 4 of this Agreement are reasonable in nature,
are fundamental for the protection of the Company’s legitimate business and
proprietary interests, and do not adversely affect Awardee’s ability to earn a
living. In the event that it becomes necessary for the Company to institute
legal proceedings under this Agreement, Awardee is be responsible to the Company
for all costs and reasonable legal fees incurred by the Company in connection
with the proceedings. Any provision of this Agreement which is determined by a
court of competent jurisdiction to be invalid or unenforceable should be
construed or limited in a manner that is valid and enforceable and that comes
closest to the business objectives intended by the provision, without
invalidating or rendering unenforceable the remaining provisions of this
Agreement.

11. Action by the Committee. The parties agree that the interpretation of this
Agreement rests exclusively and completely within the sole discretion of the
Committee. The parties agree to be bound by the decisions of the Committee with
regard to the interpretation of this Agreement and with regard to any and all
matters set forth in this Agreement. In fulfilling its responsibilities
hereunder, the Committee may rely upon documents, written statements of the
parties, financial reports or other material as the Committee deems appropriate.
The parties agree that there is no right to be heard or to appear before the
Committee and that any decision of the Committee relating to this Agreement,
including whether particular conduct constitutes “Misconduct” or “Competitor
Conduct,” is final and binding.

12. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Share Unit grant under and participation in the Plan or future
Restricted Share Units that may be granted under the Plan by electronic means or
to request Awardee’s consent to participate in the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of restricted share unit grants and the execution of
restricted share unit agreements through electronic signature.

13. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company must
be in writing and will be deemed sufficient if delivered by hand, nationally
recognized overnight courier, or certified or registered mail, return receipt
requested, postage prepaid, and will be effective upon delivery to the Company
at the address set forth below:

Cardinal Health, Inc.

7000 Cardinal Place

Dublin, Ohio 43017

Attention: General Counsel

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to Awardee.

14. Amendment. Any amendment to the Plan is deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment may impair the rights of Awardee without Awardee’s
consent, except for an amendment made to cause the Plan or this Award to comply
with applicable law, stock exchange rules or accounting rules.

 

-5-



--------------------------------------------------------------------------------

CARDINAL HEALTH, INC. By:     Its:    

 

-6-



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders, and a copy
of the Plan Description pertaining to the Plan; (b) accepts this Agreement and
the Restricted Share Units granted to him or her under this Agreement subject to
all provisions of the Plan and this Agreement, including the provisions in the
Agreement regarding “Misconduct” and “Competitor Conduct” and “Special
Forfeiture and Repayment Rules” set forth in Paragraph 4 above; (c) represents
that he or she understands that the acceptance of this Agreement through an
on-line or electronic system, if applicable, carries the same legal significance
as if he or she manually signed the Agreement; and (d) agrees that no transfer
of the Shares delivered in respect of the Restricted Share Units may be made
unless the Shares have been duly registered under all applicable Federal and
state securities laws pursuant to a then-effective registration which
contemplates the proposed transfer or unless the Company has received a written
opinion of, or satisfactory to, its legal counsel that the proposed transfer is
exempt from such registration.

 

      Awardee’s Signature       Date

 

-7-